DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specification does not provide detailed description for the claimed subject matter of "the connector or the cable comprises both the termination boot and the volumetric compensating diaphragm" as cited in claim 1.  Specifically, as shown in Figure 2 of the application, the connector 10 comprises only the volumetric compensating diaphragm 15, and the cable comprises only the termination boot 40.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 6-8, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harmon (3471628) in view of Al-Harthi et al. (2017/0103826).
 	Harmon discloses an electrical cable comprising a conductor (18); an insulator (19) coaxial with the conductor; and a volumetric compensating diaphragm (27) located radially outwardly of the insulator, wherein the volumetric compensating diaphragm comprises a compound layer (conductive rubber, col. 2, line 41), wherein the compound layer is in physical contact with at least part of the insulator (19, Fig. 2) and comprises a polymer composite, and wherein the compound layer forms a sealed chamber comprising an insulating material (21) sealed therein (re claim 1).  Harmon also discloses that the cable comprises both a terminal booth (15) and the volume compensating diaphragm (27) (re claim 2); 
the insulating material (21) comprises an insulating liquid (21, Fig. 2, col. 2, lines 50-53) (re claim 6); and the polymer matrix comprises an elastomer (rubber) (re claim 7).
 	Harmon does not disclose the compound layer comprising a graphene nano-platelet additive incorporated into a cross-linked polymer matrix (re claim 1).  
 	Al-Harthi et al. discloses a cable ([0150]) comprising a compound which is comprised of a graphene nano-platelet additive incorporated into a cross-linked ([0137]) polymer matrix (abstract) which comprises an elastomer, wherein the elastomer comprises styrene-butadiene rubber ([0092]) (re claim 8), wherein a proportion of graphene nano-platelet additive expressed in parts per hundred (phr) is between 0.1 and 1.0 ([0020]-[0021]) (re claims 3-4 and 18-19).  
 	It would have been obvious to one skilled in the art to use a compound comprising between 0.1 and 1.0 phr of a graphene nano-platelet additive incorporated into a cross-linked polymer matrix, a styrene-butadiene rubber, for the volumetric compensating diaphragm of Harmon since such compound provides improved electrical properties and enhanced mechanical strength as taught by Al-Harthi et al. ([0005]).  It is noted that since the modified cable of Harmon comprises structure and material as claimed, it can be a subsea electrical cable.

6.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Harmon in view of Al-Harthi et al. as applied to claim 1 above, and further in view of Guo et al. (2007/0092716).
 	Claim 22 additionally recites that the graphene nano-platelets are aligned in the same direction, perpendicular to a diffusion path of water through the compound layer.  Guo et al. discloses a compound comprising graphene nano-platelets which are aligned in the same direction, perpendicular to a diffusion path of water through the compound layer (i.e., aligned in the lengthwise direction) (Fig. 2B).  It would have been obvious to one skilled in the art to align the graphene nano-platelets in the modified cable of Harmon in the direction perpendicular to a diffusion path of water through the compound layer (i.e., aligned in the lengthwise direction) since it is taught by Guo et al. that graphene nano-platelets can be arranged parallel, perpendicular, or at an angle with respect to a longitudinal axis.

Response to Arguments
7.	Applicant’s arguments with respect to claims 1 and 22 have been considered but are moot in view of new ground of rejection.
 	Regarding the 112(a) rejection, applicant states that the connector 10 of Fig. 2 refers to the entire assembly seen in Fig. 2.  Therefore, the specification satisfies 35 USC 112(a).  Examiner would disagree.  Paragraph [0037] discloses that Connector 10 in Figure 2 comprises a socket including a volumetric compensating diaphragm.  Nowhere in [0037] does it disclose that the termination boot is included in the connector 10.  
 	Regarding the Harmon reference, applicant argues that the Harmon's cable is useless in the subsea environment.  Harmon's outer end 42 is simply not suited for use as part of a subsea cable since such exposed terminal would fail in short order due at least to corrosion and the like.  Examiner would disagree.  It has been held that while features of an apparatus or system may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997). “[Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 (1875) (“The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.”).  Modified cable of Harmon comprises structure and material as claimed.  If it is not useful in a subsea environment, then the claimed cable cannot be use in such environment as well.
 	Applicant argues that the cable of Harmon is not flexible for being used as a subsea cable.  This argument is not relevant to the claimed invention, the cable flexibility not being claimed.
 	
				Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847